                      IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF CONNECTICUT


IN THE MATTER OF THE APPLICATION                      )             UNDER SEAL
OF THE UNITED STATES OF AMERICA                       )              No. 3:19MJ817(RMS)
FOR NON-DISCLOSURE ORDER                              )
                                                     )
                                                      )      April 24, 2020

                                     MOTION TO UNSEAL

       The United States of America, by Jocelyn Courtney Kaoutzanis, Assistant United States

Attorney, moves the Court for an order unsealing the application for non-disclosure order related

to the subpoena, the Court’s Order and the motion to seal and order to seal, in the above captioned

cases. The United States files this motion because the information contained in these papers can

now be disclosed. The larger investigation has progressed, some of the information has been

disclosed and there is no longer a need for these matters to remain sealed.

       WHEREFORE, the United States respectfully requests that the aforementioned documents

be unsealed.

                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              /s/ Jocelyn Courtney Kaoutzanis
                                              JOCELYN COURTNEY KAOUTZANIS
                                              ASSISTANT UNITED STATES ATTORNEY
                                              United States Attorney=s Office
                                              157 Church Street, 23rd Floor
                                              New Haven, CT 06510
                                              Tel: (203) 821-3756
                                              Federal Bar No. CT30426
       The foregoing motion is hereby GRANTED/DENIED. Government counsel has
explained why sealing is no longer necessary and why the papers can be unsealed

      SO ORDERED.


      _____________________________                  _____________
       ROBER M. SPECTOR                              DATE
       UNITED STATES MAGISTRATE JUDGE
